--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
FORBEARANCE AGREEMENT
 
This Forbearance Agreement (the “Agreement”) is made as of this ____ day of June
2009 by and between Workstream Inc. (the “Company”) and the holder listed on the
signature page hereto (the “Holder”).


RECITALS


A.           The Company and the Holder entered into that certain Exchange
Agreement dated as of August 29, 2008 (the “Exchange Agreement”).
 
B.           Simultaneously with the consummation of the transactions
contemplated by the Exchange Agreement, the Holder exchanged its Special Warrant
(as defined in the Exchange Agreement) and its 2007 Warrant (as defined in the
Exchange Agreement) with the Company for a Note (as defined in the Exchange
Agreement) in the original principal amount of $_________ and a Warrant (as
defined in the Exchange Agreement).
 
C.           During and only during the period beginning on the date of this
Agreement and ending on the fifteen (15) day anniversary of the date hereof
(such period is referred to herein as the “Standstill Period” and such scheduled
ending date is referred to herein as the “Scheduled Standstill Expiration
Date”), the Holder is willing to temporarily forbear from exercising certain
rights and remedies under Section 3(b) of the Note on the terms, conditions, and
provisions contained in this Agreement and engage in discussions with the
Company regarding a potential restructuring of the Holder’s Note.
 
AGREEMENTS
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
1.          Acknowledgment of Events of Default. The Company acknowledges and
agrees that:


(i)           an Event of Default (as defined in the Note) has occurred prior to
the date hereof under Section 3(a)(i) of the Note as a result of the suspension
from trading of the Common Shares (as defined in the Note) on an Eligible Market
(as defined in the Note) for a period of five (5) consecutive Trading Days (as
defined in the Note);
 
(ii)           an Event of Default has occurred prior to the date hereof under
Section 3(a)(vi) of the Note as a result of clause (i) above causing an Event of
Default to occur under the Other Notes (as defined in the Note);
 
(iii)           an Event of Default will occur under Section 3(a)(vii) of the
Note upon the delisting of the Common Shares from the Principal Market (as
defined in the Exchange Agreement), resulting in a material breach by the
Company of Section 4(c) of the Exchange Agreement;
 
 
1

--------------------------------------------------------------------------------


 
(iv)           an Event of Default will occur under Section 3(a)(i) of the Note
upon the failure of the Common Shares to be listed on an Eligible Market for a
period of five (5) consecutive Trading Days;


(v)           an Event of Default will occur under Section 3(a)(ii) of the Note
as a result of the suspension and the delisting of the Common Shares from an
Eligible Market because immediately following such suspension and delisting the
Common Shares will not be listed on a designated exchange for purposes of the
Income Tax Act (Canada); and
 
(vi)           an Event of Default will occur under Section 3(a)(vi) of the Note
as a result of each of clauses (iii) through (v) above causing an Event of
Default to occur under the Other Notes.
 
For purposes of this Agreement, (i) the Events of Default listed in clauses (i)
and (ii) above are collectively referred to herein as the “Existing Events of
Default” and each is individually referred to herein as an “Existing Event of
Default;” (ii) the Events of Default listed in clauses (iii) through (vi) above
are collectively referred to herein as the “Imminent Events of Default” and each
is individually referred to herein as an “Imminent Event of Default;” and (iii)
the Existing Events of Default and the Imminent Events of Default are
collectively referred to herein as the “Defaults” and each is individually
referred to herein as a “Default.” The Company represents and warrants to the
Holder that (a) no other Event of Default has occurred other than the Existing
Events of Default; (b) no other breach by the Company or any of its Subsidiaries
of their respective obligations has occurred under any of the Transaction
Documents; (c) to the best knowledge of the Company, no other Event of Default
is imminent other than the Imminent Events of Default; and (d) the Company has
no knowledge of any fact, event or circumstance that could reasonably be
expected to result in the occurrence of an Event of Default at any time during
the thirty (30) day period following the date hereof other than the Imminent
Events of Default.
 
              2.Forbearance; Standstill Termination. Unless and until a
Standstill Termination (as defined below) occurs, during the Standstill Period,
the Holder will not exercise any of its rights or remedies under Section 3(b) of
the Note solely with respect to the Defaults. Upon the occurrence of a
Standstill Termination, the Standstill Period shall be automatically terminated
and the Holder shall then be permitted and entitled to immediately exercise all
of its rights and remedies under Section 3(b) of the Note with respect to each
of the Defaults. “Standstill Termination” shall mean the earlier to occur of (i)
the Scheduled Standstill Expiration Date or (ii) the occurrence of any Event of
Default after the date hereof (other than an Imminent Event of Default).
 
              3.No Waiver; Reservation of Rights. The Company acknowledges that
the Holder is not waiving any of the Defaults but is simply agreeing to forbear
from exercising its rights and remedies with respect to the Defaults during the
Standstill Period to the extent expressly set forth in this Agreement. Without
limiting the generality of the foregoing, the Company acknowledges and agrees
that immediately upon the occurrence of a Standstill Termination, the Holder
shall have all of its rights and remedies with respect to the Defaults to the
same extent, and with the same force and effect, as if the forbearance had not
occurred. The Company will not assert that
 
2

--------------------------------------------------------------------------------


 
(i) the Holder is obligated in any way to continue beyond the occurrence of a
Standstill Termination to forbear from enforcing its rights or remedies under
Section 3(b) of the Note with respect to any of the Defaults or (ii) the Holder
is not entitled to act on any of the Defaults after the occurrence of a
Standstill Termination as if the Standstill Period never existed, and the
Company hereby forever waives any right to assert either of the foregoing in
clauses (i) and (ii) with regard to the specific forbearance granted pursuant to
this Agreement. The Company acknowledges that the Holder has made no
representations as to what actions, if any, the Holder will take upon the
occurrence of a Standstill Termination or the occurrence of any Event of Default
after the date hereof (other than an Imminent Event of Default) or any other
breach of any of the Transaction Documents (as defined in the Note) after the
date hereof, and the Holder does hereby specifically and fully reserve any and
all rights, remedies, and claims it has (after giving effect hereto) with
respect to the Defaults and each other Event of Default or each other breach
under any of the Transaction Documents that may occur. It is expressly
understood and agreed that nothing contained in this Agreement shall prohibit
the Holder from exercising any rights or remedies that may be available to the
Holder under this Agreement, the Note, any other Transaction Document or
applicable law, other than its rights and remedies under Section 3(b) of the
Note solely with respect to the Defaults during the Standstill Period as
expressly contemplated hereby.
 
              4.Existing Agreements; Entire Agreement. Each of the Transaction
Documents and each of the obligations of the Company and its Subsidiaries
thereunder and each of the rights of and benefits to the Holder thereunder are,
and shall continue to be, in full force and effect and each is hereby ratified
and confirmed in all respects. The execution, delivery and effectiveness of this
Agreement shall not operate as an amendment or waiver of any right, power or
remedy of the Holder under any Transaction Document, nor constitute an amendment
or waiver of any provision of any Transaction Document and all of them shall
continue in full force and effect. This Agreement supersedes all other prior
oral or written agreements between the Holder and the Company solely with
respect to the specific matters contained herein, and this Agreement contains
the entire understanding of the parties with respect to the specific matters
covered herein. The Recitals set forth above are hereby incorporated into this
Agreement by reference. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.


5.           Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.
 
6.   Headings; Severability. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the
 
3

--------------------------------------------------------------------------------


 words “without limitation.” The terms “herein,” “hereunder,” “hereof” and words
of like import refer to this entire Agreement instead of just the provision in
which they are found. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
7.           Miscellaneous. The Company hereby represents and warrants that it
has the necessary power and authority to execute, deliver, and perform the
undertakings contained herein, and that this Agreement constitutes the valid and
binding obligation of the Company enforceable against it in accordance with its
terms. The parties hereto hereby acknowledge and agree that this Agreement shall
constitute a Transaction Document for all purposes and that the Company’s breach
of any representation, warranty or covenant contained in this Agreement shall
constitute an Event of Default under Section 3(a)(vii) of the Note that is
material and is not capable of being cured. The provisions of this Agreement
shall survive the termination of the Standstill Period. This Agreement is
intended for the benefit of the parties hereto and their respective permitted
successors and assigns, and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person (as defined in the Note), except the
Persons expressly set forth in Section 9 below, who shall be intended third
party beneficiaries thereof.
 
8.           Governing Law; Jurisdiction; Jury Trial. The parties hereby agree
that pursuant to 735 Illinois Compiled Statutes 105/5-5 they have chosen that
all questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Cook County, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
9.           RELEASE. FOR VALUE RECEIVED (INCLUDING, WITHOUT LIMITATION, THE
AGREEMENTS OF THE HOLDER IN THIS AGREEMENT), THE COMPANY, ON BEHALF OF ITSELF
AND ITS SUBSIDIARIES, HEREBY RELEASES THE HOLDER AND ALL THE OTHER INDEMNITEES
(AS DEFINED IN THE EXCHANGE AGREEMENT) (COLLECTIVELY, THE “RELEASED PARTIES”) OF
AND
 
4

--------------------------------------------------------------------------------


FROM ANY AND ALL DEMANDS, ACTIONS, CAUSES OF ACTION, SUITS, CONTROVERSIES, ACTS
AND OMISSIONS, LIABILITIES, AND OTHER CLAIMS OF EVERY KIND OR NATURE WHATSOEVER,
BOTH IN LAW AND IN EQUITY, KNOWN OR UNKNOWN, WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES NOW HAS OR EVER HAD AGAINST ANY OF THE RELEASED PARTIES ARISING OUT
OF OR RELATING TO ANY OF THE TRANSACTION DOCUMENTS (INCLUDING, WITHOUT
LIMITATION, ANY ARISING OUT OF OR RELATING TO THE NEGOTIATIONS IN CONNECTION
WITH THE DEFAULTS), AND THE COMPANY FURTHER ACKNOWLEDGES THAT, AS OF THE DATE
HEREOF, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY COUNTERCLAIM,
SET-OFF, OR DEFENSE AGAINST ANY OF THE RELEASED PARTIES, EACH OF WHICH THE
COMPANY HEREBY EXPRESSLY WAIVES ON BEHALF OF ITSELF AND ITS SUBSIDIARIES.


10.           Disclosure. The Company shall, on or before 8:30 a.m., New York
time, on the first (1st) Business Day after the date of this Agreement file a
Current Report on Form 8-K describing the material terms of this Agreement in
the form required by the 1934 Act (as defined in the Exchange Agreement) and
attaching this, or a form of this, Agreement as an exhibit thereto.


11.           Terms. The Company represents, warrants and covenants that neither
the Company nor any of its Subsidiaries has entered into, or will enter into,
any agreement or instrument with, or for the benefit of, any holder of Other
Notes on terms or conditions which are more favorable to any such holder than
the terms and conditions provided to, or for the benefit of, the Holder. To the
extent the Company or any Subsidiary enters into any agreement or instrument
with, or for the benefit of, any holder of Other Notes that contains any terms
or conditions which are more favorable to any such holder than the terms and
conditions provided to, or for the benefit of, the Holder (which shall be a
breach of the immediately preceding sentence), then the Holder, at its option,
shall be entitled to the benefit of such more favorable terms or conditions (as
the case may be) and this Agreement shall be automatically amended to reflect
such more favorable terms or conditions (as the case may be).


[signature page follows]

 
5

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.
 
 
WORKSTREAM INC.

 
 
 
 By:____________________________________

 
 
 Its:

 
[NOTE HOLDER]
 
 
By:____________________________________

 
 
 Its:






 
6

--------------------------------------------------------------------------------

 
